     Case 5:19-cv-00471-TKW-MJF Document 38 Filed 06/14/21 Page 1 of 2


                                                                            Page 1 of 2

            UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                      PANAMA CITY DIVISION

WENDALL HALL,

      Plaintiff,

v.                                             Case No. 5:19-cv-471-TKW/MJF

CAPTAIN MARTIN &
SERGEANT MAY,

      Defendants.
                                           /

                                     ORDER

      This case is before the Court based on the magistrate judge’s Report and

Recommendation (Doc. 36). No objections were filed. Upon due consideration of

the Report and Recommendation and the case file, the Court agrees with the

magistrate judge’s determination that there are genuine issues of material fact that

preclude entry of summary judgment. Accordingly, it is ORDERED that:

      1.     The magistrate judge’s Report and Recommendation is adopted and

incorporated by reference in this order.

      2.     Defendants’ motion for summary judgment (Doc. 28) is DENIED.

      3.     This case is recommitted to the magistrate judge to prepare the case for

             trial.
Case 5:19-cv-00471-TKW-MJF Document 38 Filed 06/14/21 Page 2 of 2


                                                              Page 2 of 2

DONE AND ORDERED this 14th day of June, 2021.

                        T. Kent Wetherell, II
                       T. KENT WETHERELL, II
                       UNITED STATES DISTRICT JUDGE
